Order entered April 3, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00138-CV

                           IN THE INTEREST OF T.J.S., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-15124

                                              ORDER
       We DENY appellant’s April 2, 2015 motion for a copy of the clerk’s record and

reporter’s record related to the contest to his affidavit of indigence.


                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE